Crew III, J.
*899In March 2003, defendant pleaded guilty to one count of rape in the third degree in satisfaction of a 12-count indictment. In accordance with the plea agreement, defendant was sentenced to 10 years of probation, the terms of which provided, among other things, that defendant not violate any state, federal or local law during such probation. In July 2003, defendant was arrested and charged with sexual abuse in the second degree and endangering the welfare of a child, prompting the filing of a petition charging defendant with violation of his probation. Following a hearing, County Court terminated defendant’s probation and sentenced him to an indeterminate term of imprisonment of lVs to 4 years. Defendant now appeals and we affirm.
Contrary to defendant’s assertions, the People’s evidence supported a finding of defendant’s violation by a preponderance of evidence (see CPL 410.70 [3]). While it is true that some of the 13-year-old victim’s testimony was inconsistent with her prior written statement and her testimony was contradicted by that of defendant’s wife, we need note only that County Court’s determination resolving witness credibility must be accorded “great weight” (People v Barber, 280 AD2d 691, 694 [2001], lv denied 96 NY2d 825 [2001]). Deferring to County Court’s credibility determination, the evidence amply supports its finding of defendant’s violation of probation. We have considered defendant’s remaining argument concerning the purportedly harsh and excessive nature of his sentence and find it equally unavailing.
Mercure, J.P, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.